02-11-143-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00143-CV
 
 



Steve Johnston, Mandy Garner Ellis, Ricky Ellis,
  and EGW Utilities, Inc.


 


APPELLANTS




 
V.
 




Riex Co., L.P. d/b/a Cowtown Bolt & Gasket Co.


 


APPELLEE 



 
 
------------
 
FROM THE 153rd
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered the parties’ “Joint Motion To Set Aside Judgment Pursuant To
Settlement Agreement And Remand To The Trial Court.”  
The
motion is GRANTED.  We set aside without regard to the merits the trial
court=s
judgment and remand this case to the trial court for rendition of judgment in
accordance with the parties’ agreement.  See Tex. R. App. P.
42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387,
388 (Tex. 1995).
Costs
of the appeal shall be paid by appellant, for which let execution
issue.  See Tex. R. App. P. 42.1(d).
 
                                                                             PER
CURIAM
PANEL: 
GABRIEL,
J.; LIVINGSTON, C.J.; and DAUPHINIOT, J.  
 
DELIVERED:
 August 31, 2011




[1]See Tex. R. App. P. 47.4.